

 
 

--------------------------------------------------------------------------------

 

Equipment Rental and Personnel Services Agreement
 


 
The undersigned:
 
1.  
SonicSampDrill B.V. (hereinafter “SSD”) with registered offi­ce at the address
Uitmaat 8, 6987 ER Giesbeek, The Netherlands;

 
and
 
2.  
Minatura Gold, a Nevada  corporation, (hereinafter “Minatura”) with registered
offi­ce  at the address 215 Lyon Drive, PO Box 2590, Fernley NV 89408, United
States of America;

 
now hereby agree as follows:
 
1.   Subject
 
Minatura wishes to make use of rental equipment, supplies and personnel and SSD
wishes to furnish such rental equipment, supplies and personnel, as described by
GlobalSonicSampling letter (hereinafter: “the Letter”), (dated: Los Angeles, 18
December 2009, Reference: 091218, Subject: Sampling project Colombia)
sufficiently familiar to Parties at the prices set forth in the Letter. The
Letter forms an integral part of this Agreement and is attached hereto.
 
2.   Duration & Title
 
1.  
This Agreement concerning the rental of goods and services is  for an initial
period of three months, starting from the date of arrival of the Equipment at
the project site, with an unilateral option to extend for an additional three
months if so desired by Minatura.

 
2.  
This Agreement does not constitute any transfer of title of the Equipment to
Minatura, unless the option to purchase as set forth in the Letter is activated
by Minatura in writing and the corresponding purchase price is paid in full to
SSD.

 
3.   Delivery
 
1.  
On the condition that Minatura fulfills its obligations as laid down in the
payment plan as set out in Article 5 of this Agreement, SSD will no later than
January 11, 2010, make the Equipment ready for departure. The Equipment is
scheduled to depart from the Port of Rotterdam, The Netherlands, at the first
possibility. The anticipated transit time from Rotterdam to the Port of
Cartagena, Colombia, is approximately twenty-one (21) days.  SSD cannot
guarantee this approximated transit time and will not be liable for any damages
due to delay in the transit time.

 
2.  
SSD and Minatura together will coordinate the schedule of Crew arrival into
Medellin, Colombia, to coincide with the arrival of the Equipment at the project
site. SSD agrees that it is solely responsible for the delivery of the rental
equipment to the Port of Cartagena, Colombia, and that any delay in the sea
freight transit time beyond a period of 28 days will not result in a financial
penalty to Minatura.

 

 
 

--------------------------------------------------------------------------------

 





 
4. Transport, insurance and maintenance
 
1.  
SSD shall subscribe for and maintain a comprehensive insurance policy for the
Equipment while it is specifically located in Colombia to cover losses as a
result of loss, damage, fire or theft of the Equipment, and for any damages due
to liability of SSD for the Equipment for the full duration of this Agreement.

2.  
In case Minatura wishes to move the Equipment Minatura will first obtain the
necessary approval from SSD and further subscribe for and maintain a
comprehensive insurance with respect to the transport of the Equipment.

3.  
All premiums relating to the insurance policies shall be for the account of
Minatura. Upon first request, Minatura shall promptly reimburse to SSD all
premiums SSD shall be required to pay under the said insurance policies for the
full duration of the Agreement. On request of Minatura SSD will provide Minatura
with copy of the policy and the premium notes for the necessary insurance.

If Minatura fails to cooperate with the timely return of the equipment after the
lapse of the Agreement, Minatura shall forfeit a penalty of € 5,000. and
€ 1,000. for each day this violation continues, all the foregoing without
prejudice to all other remedies of SSD, including the right to claim full
damages, should these exceed the penalties.
 
5.   Payment
 
1.  
Minatura will pay all payments done under this Agreement in Euros;

2.  
Minatura will pay the advanced payment of Euro 222,000. before January 11, 2010
on the bank account of SSD;

3.  
Minatura will pay an additional payment of Euro 100,000. on the bank account of
SSD within two days after the Equipment has arrived on the project site;

4.  
The aforementioned advance payments amounting to a total of Euro 322,000. will
be deducted from the final invoice of SSD, irrespective whether the total rental
period is either three or six months.

5.  
Invoices, rental crew and equipment + meter age sampling rate, will be sent by
SSD every 2 weeks during the execution of the project.

6.  
Invoices have to be paid within 30 days of invoice date.

7.  
Payments will be made by Minatura without settlement or any other form of
reservation.

8.  
In the case of an overdue payment of any due and payable amount Minatura shall
pay an interest rate of  10 %  over the overdue amount from the day that
Minatura is in default until the day of payment in full, to be increased with
full legal and court costs if any, with a minimum of 3 % of the principal sum
due.

 


6.  Taxes
 
Minatura agrees to be solely responsible for any and all applicable taxes,
customs duty and importation and/or exportation charges imposed in the country
of Colombia by either rental or purchase option.
 

 
 

--------------------------------------------------------------------------------

 





 
7.   Equipment and Crew Performance
 
1.  
Depending on terrain and material conditions the CRS-V crawler drilling unit is
suitable for drilling holes to a minimum of thirty (30) meters depth using
7-inch casing and 5-inch sampling equipment . SSD anticipates that, excluding
conditions of Force Majeure, each rental unit shall have an average production
rate of 22,5 meters per day based upon a 10 hour shift under normal operating
conditions.  Any average production of less than the above average of drilled,
cased and extracted samples per rig per day will be grounds for renegotiation of
the pricing schedule between SSD and Minatura which the parties agree to do in
good faith. In any renegotiation of price, the parties  will take into
consideration that the rate of production is dependent on a lot of factors, e.g.
accessibility of the land, distance accommodation – jobsite, geological
conditions, water delivery, diesel delivery, other consumables, clearance of
forest, crops, temp cross overs, local permits etc.

 
2.  
If SSD will not be able to produce the estimated production per day, it will not
be responsible or liable for any damages resulting thereof except to renegotiate
as set forth in 7.1. above.

 


 
8.   Patents
 
SSD hereby grants a non-exclusive, royalty-free right and license to use the
SonicSampDrill CompactRotoSonic head (Licensed Product) to Minatura. Minatura
shall not copy or duplicate the Licensed Product.  The License Grant shall
continue for the entire period the Licensed Product is utilized by Minatura
under this Agreement, and so long as Minatura complies with all the terms of
this Agreement.
 
9.   Liability
 
1.  
Minatura agrees to exculpate, indemnify, defend and hold SSD harmless from any
and all claims arising from drilling with the Equipment pursuant to this
Agreement; provided, however, that SSD shall not be entitled to indemnification
from Minatura for any negligent act or omission by SSD.

2.  
SSD is prepared to accept liability for damages caused by the Equipment, if and
to the extent such damages are covered by SSD’s general liability policy, a copy
of the certificate of insurance of which is annexed to this agreement as Annex
I.

3.  
SSD is not liable for any damage of Minatura deriving from this Agreement except
in the event of an intentional act or omission or conscious recklessness of SSD.

4.  
SSD’s total liability to Minatura for damages, from any cause whatsoever, and
regardless of the form of action, whether in contract or tort, including
negligence, is limited to the actual damages up to the amount set forth herein
for utilization of the Equipment and Crew under this Agreement .

 

 
 

--------------------------------------------------------------------------------

 





10.  Confidential Information


Parties acknowledge that in the course of the performance of this Agreement,
they may be given access to, or come into possession of, confidential
information of the other party, which information contains trade secrets,
proprietary data or other confidential information (“Confidential
Information”).  Parties agree that they are entitled to exclusive protection
against use by the other party of any such Confidential Information. Parties
agree that they will not use, duplicate or divulge to others any Confidential
Information, as long as its confidential nature is preserved. It shall not be
deemed a breach of this Agreement if by means other than an intentional
disclosure, such Confidential Information becomes known or accessible to the
public or competitors or if the other is compelled by judicial or administrative
proceedings to disclose Confidential Information.  The obligations of this
Article 10 shall survive termination of this Agreement.


11.  Ownership
 
1.  
For the full duration of this Agreement SSD will remain the owner of the
Equipment.

2.  
Minatura shall not, even conditionally, transfer the ownership of the Equipment
or pledge any rights to the Equipment.

3.  
Minatura shall not make the Equipment available to a third party or commit
itself to that.

4.  
Minatura shall not permanently fix the Equipment to the ground and/or to any
immovable property so that the Equipment loses its independence by becoming part
of one or more other objects.

5.  
On first request of SSD, Minatura will inform SSD of the exact whereabouts of
the Equipment. Without prior written authorisation of SSD Minatura will not move
the Equipment from the Coco Hondo drilling site.



12. Rights SSD in case of default etc. of Minatura
 
In case of any of the following events SSD will have the right either to
maintain the Agreement while claiming payment at once of all remaining payment
terms increased with interest, damages and costs, or to dissolve the Agreement
in which case Minatura has to return the Equipment immediately to SSD, SSD being
also entitled to take the Equipment back itself and for that purpose enter the
business park or business activities of Minatura, under the obligation for
Minatura to pay interest, damages and costs:
 
a.  
When Minatura remains in default of any obligation under this Agreement despite
summation of SSD;

b.  
In case of dissolution, liquidation of merger of Minatura; and

c.  
When a petition for suspension of payments or bankruptcy for Minatura has been
filed.



 
13.           No Assignment


This Agreement may not be assigned in whole or in part by either party without
the prior written consent of the other; provided, however, that such consent
shall not be unreasonably conditioned, delayed or withheld if Minatura would
want to assign this Agreement to one of its affiliates.



 
 

--------------------------------------------------------------------------------

 





14.  Confidential Agreement


The existence and terms of this Agreement are confidential and neither party
shall disclose the same to any third party without consent of the other, unless
required to do so by valid court order.  Disclosure to a lawyer, accountant or
other financial advisor for purposes of obtaining professional advice shall not
violate this Article.


15.  Choice of Law; Competent Court and Arbitration


This Agreement shall be governed by and construed in accordance with the laws of
the the State of New York, USA.  Any dispute between the parties arising from
this Agreement shall be submitted to the court at Amsterdam, unless SSD would
decide to prefer binding arbitration conducted pursuant to the rules of the
American Arbitration Association (“AAA”), except that the AAA shall not be
notified of the arbitration.  The venue for any arbitration arising under this
Article 13 shall be in Amsterdam, the Netherlands.  The arbitration shall be
conducted before one arbitrator selected by the parties from the AAA’s roster of
commercial arbitrators.  In the event the parties are unable to reach agreement
on an arbitrator within 20 days of notice by the party demanding arbitration,
the arbitrator shall be appointed by the presiding judge of the court at
Amsterdam, the Netherlands.  The parties agree that the substantially prevailing
party in any arbitration brought pursuant to this Article 13 will be awarded his
or its reasonable attorneys’ fees and costs incurred therein.  The arbitration
award shall be non-appealable and may be confirmed and enforced in any state or
federal court having competent jurisdiction.


16.  Entire Agreement
 
This Agreement including the Letter which is an integral part of this Agreement
, constitutes the entire agreement between both parties concerning this
transaction, and replaces all previous communications, representations,
understandings, and agreements, whether verbal or written, between the parties
to this Agreement or their representatives.  No representations or statements of
any kind made by either party, that are not expressly stated in this Agreement,
shall be binding on such parties.
 
17.   Notices
 
Any notice by one of the Parties to the other Party shall be sent to the address
set forth in the preamble of this Agreement by registered mail, postage prepaid
with return receipt requested.
 
18.   Force Majeure
 
1.  
In the event that any of the Parties is unable to perform any of its obligations
under this Agreement because of any act of God, e.g., flooding, earthquake,
volcanic eruption, systems malfunction of the Equipment, civil disobedience such
as FARC or paramilitary action and an act of governments as a result of which a
Party effectively and genuinely can not proceed with the execution of its
obligations, where this failure to perform  is beyond the reasonable control of
the Party and not caused by negligence of this non-performing Party (a “Force
Majeure Event”), both parties are for that time relieved from liability and/ or
obligation. The non-performing  Party shall give notice immediately to the other
Party of this extreme situation and shall use its reasonable best efforts to
resume performance.

 

 
 

--------------------------------------------------------------------------------

 





 
2.  
SSD shall maintain adequate insurance (see 4.2) to cover any and all damage and
losses as a result of any act of God. All premiums relating to the insurance
policy, which applies specifically and only to SSD equipment and men while
located in Colombia, shall be for the account of Minatura (see 4.4).



19.   Severability
 
If any provisions of this Agreement are held by a court of competent
jurisdiction to be invalid under any applicable statute or rule of law, they are
to that extent to be deemed omitted and the remaining provisions of this
Agreement shall remain in full force and effect.
 
20.  Conflict Between Letter and Agreement
 
This Agreement will always supercede and prevail if there is any conflict or
variation between terms of the Agreement and the Letter of December 18, 2009.
 


 
Understood, Agreed & Approved
 
We have carefully reviewed this contract and agreed to and accept all of its
terms and conditions.  We are executing this Agreement as of the Effective Date
of January 7, 2010.
 
Thus agreed and signed in twofold on January 7, 2010.
 
Minatura
Gold                                                                                     SonicSampDrill
BV
 


 
By:/S/ Tod
Turley                                                          By:/S/ Frans
Top                
      Tod Turley, Chief Operating
Officer                                                   Frans Top, Senior
field supervisor SSD

 
 


 
Annex I: Certificate of insurance of general liability policy SSD.
 

 
 

--------------------------------------------------------------------------------

 
